37 F.3d 1483
TEXAS AMERICAN OIL CORPORATION, Plaintiff-Appellant,v.U.S. DEPARTMENT OF ENERGY, Defendant-Appellee.
No. 93-1152.
United States Court of Appeals,Federal Circuit.
Oct. 7, 1994.
ORDER

1
A combined petition for rehearing and suggestion for rehearing in banc having been filed by appellee in this appeal, and brief of the States as amici curiae in support of the appellee having also been filed, and a response thereto having been invited by the court and filed by appellant,

Upon consideration thereof, it is

2
ORDERED that the suggestion for rehearing in banc be, and the same hereby is, accepted.


3
IT IS FURTHER ORDERED that the judgment of the court entered on May 10, 1994, 24 F.3d 210, is vacated and that the opinion of the court accompanying the said judgment is withdrawn.


4
Additional briefing and argument are not indicated at this time.